Case 8-19-76260-ast   Doc 40-1   Filed 09/18/19   Entered 09/18/19 10:00:22
                                               Case 8-19-76260-ast                                  Doc 40-1                       Filed 09/18/19                          Entered 09/18/19 10:00:22

Absolut Facilities Management
Cash Projection - Consolidated
                                                    Actual                                                                                                                                                                                                                                     9/20/19 - 12/13/19
Week Ended:                                        09/13/19       09/20/19            09/27/19          10/04/19        10/11/19         10/18/19         10/25/19         11/01/19         11/08/19         11/15/19         11/22/19         11/29/19          12/06/19         12/13/19          TOTAL

Opening Cash Balance                           $      622,107     $ 209,967       $       55,903    $     129,892   $     151,822    $      57,328    $      54,425    $     200,025    $      59,522    $      59,288    $      54,829    $     307,838     $      56,978    $      52,268    $        622,107

Anticipated DIP Funding                               209,000         610,000           (819,000)             -           150,000          190,000         (340,000)         500,000          140,000          310,000         (950,000)       1,020,000            20,000          300,000           1,131,000

Receipts
Medicare                                       $          -       $       -       $      557,900    $         -     $         -      $      68,924    $     626,824    $         -      $         -      $      68,924    $     557,900    $         -       $         -      $      68,924           1,949,396
Medicaid                                              243,738         310,480            230,202          186,100         262,920          298,082          366,115          138,027          315,644          313,469          311,293          220,817           259,769          313,469           3,526,384
Insurance, Self Pay                                       -           369,545          1,285,623        1,101,346         702,574        1,078,400        1,205,966        1,224,218          742,053          940,319        1,327,794        1,130,095           949,271          888,158          12,945,362
Miscellaneous                                          47,578          35,000             35,000           35,000          35,000           35,000           35,000           35,000           35,000           35,000           35,000           35,000            35,000           35,000             455,000
Total Receipts                                        291,316         715,025          2,108,725        1,322,446       1,000,494        1,480,406        2,233,906        1,397,245        1,092,697        1,357,711        2,231,987        1,385,912         1,244,040        1,305,550          18,876,142

 Disbursements
Payroll/ Taxes                                        750,611       835,855              814,623          812,103         809,558          807,012          807,112          807,213          807,313          807,413          807,514          807,514           807,514          807,514          10,538,258
Insurance                                             125,000       149,821                  -                -           201,025              -                -                -            201,025              -                -                -             201,025              -               752,896
Pharmacy                                               35,000        35,000               35,000           35,000          35,000           35,000           35,000           31,201           30,877           30,552           30,227           30,227            29,206           29,206             421,496
Utilities                                                 -             -                    -                -               -             72,968              -                -                -             72,968              -                -                 -             72,968             218,904
Food                                                    1,845        44,574               44,574           36,000          36,000           34,862           34,459           34,055           33,651           33,247           32,843           31,520            31,520           31,520             458,825
Supplies                                                  -          15,000               39,204           41,416          41,095           40,773           40,452           40,130           39,809           39,487           39,166           39,166            39,166           39,166             494,030
Vendors                                                   -          30,600              111,529          111,313         118,600          118,086          117,573          117,059          116,546          116,032          115,518          115,518           115,518          115,518           1,419,410
Assessment (paid monthly - 15th)                          -             -                    -                -               -            296,000              -                -                -            303,863              -                -                 -            238,863             838,726
Back Office Support - Payroll                             -          63,600                  -            123,968             -            123,968              -            123,968              -            123,968              -            123,968               -            123,968             807,410
Back Office Support-Rent/Phone/Con Svc/Other              -          19,639                3,710           19,639           3,710           19,639            3,710           19,639            3,710           19,639            3,710           19,639             3,710           19,639             159,734
Rent                                                      -             -                    -                -               -                -                -            749,974              -                -                -            749,974               -                -             1,499,948
Medical Claims Funding                                    -         285,000                                   -               -            125,000              -                -                -            125,000              -                -                 -            125,000             660,000
Capital Lease on AP Renovation                            -             -                    -             79,245             -                -                -             79,245              -                -                -             79,245               -                -               237,736
 Total Operating Disbursements                        912,456     1,479,089            1,048,640        1,258,685       1,244,988        1,673,309        1,038,306        2,002,485        1,232,931        1,672,170        1,028,978        1,996,772         1,227,659        1,603,363          18,507,374

Operating Cash Flow                                   (621,140)       (764,064)        1,060,085           63,761        (244,494)        (192,903)       1,195,600         (605,240)        (140,234)        (314,459)       1,203,009         (610,860)           16,381         (297,812)            368,768

Restructuring / Non-recurring Disbursements
Total Restructuring Disbursements                             -            -             167,095           41,831             -                -            710,000           35,263              -                -                -            660,000            41,090              -             1,655,279

Cash Flow                                             (621,140)       (764,064)          892,990           21,930        (244,494)        (192,903)         485,600         (640,503)        (140,234)        (314,459)       1,203,009        (1,270,860)         (24,709)        (297,812)         (1,286,511)

Beginning Cash Balance                         $       622,107 $ 209,967 $                55,903 $        129,892   $     151,822 $         57,328 $         54,425 $        200,025 $         59,522 $         59,288 $    54,829 $    307,838 $                   56,978 $         52,268 $           209,967
Cash Flow                                             (621,140)  (764,064)               892,990           21,930        (244,494)        (192,903)         485,600         (640,503)        (140,234)        (314,459)  1,203,009   (1,270,860)                   (24,709)        (297,812)         (1,286,511)
Borrowing / (Repayment)                                209,000    610,000               (819,000)             -           150,000          190,000         (340,000)         500,000          140,000          310,000    (950,000)   1,020,000                     20,000          300,000           1,131,000
Ending Cash Balance                            $       209,967 $ 55,903 $                129,892 $        151,822   $      57,328 $         54,425 $        200,025 $         59,522 $         59,288 $         54,829 $   307,838 $     56,978 $                   52,268 $         54,456 $            54,456
                                               Max Borrowing                      $    1,340,000




                                                                                                                                                                                                                                                                                         9/18/2019
